Citation Nr: 1720587	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  15-44 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to August 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a right hip disability and hepatitis C secondary to the right hip disability.  

A review of the file shows that there may be relevant outstanding service treatment records.  The Veteran's wife, who was engaged to the Veteran while he was in service, stated in a December 2014 letter that the Veteran was treated at a Naval Hospital for a right hip injury after falling while unloading a barge.  He was told that there was no brake, but very deep bruising and was given light duty.  In a December 2014 statement, the Veteran also reported injuring his right hip after falling 6 to 8 feet from the barge to the dock.  He was given medical treatment by a corpsman on base, but he could not remember if he was treated at the medical facility on base.  He also stated that his right hip was not broken, but bruised and he was given light duty.  Although there are reports that the Veteran was given light duty during service, service treatment records do not contain treatment by a corpsman, at the Naval Hospital or at any medical facility for a right hip injury.  Service treatment records only document a puncture wound from a nail in April 1954 and a burn to the right thigh in October 1954.  On remand, any missing records related to a right hip injury need to be obtained.  

In a July 1988 letter from the Veteran's private physician, it was noted that the Veteran was receiving disability benefits from the Social Security Administration (SSA).  The SSA records must be obtained on remand such as the SSA's decision and the records upon which the agency based its determination that are potentially relevant to VA's adjudication of his claims.  38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2016); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issue son appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain the Veteran's (1) complete service treatment records from all pertinent sources, including treatment by a corpsman, at the Naval Hospital or at any medical facility for a right hip injury; and (2) the SSA's decision and the records upon which the agency based its determination.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

